OFFICE OF THE AlTORNEY       GENERAL   OF TEXAS
                          AUSTIN




lonorable I&n Ahap
QooutiTo seorotarpDiroetor
stste Comdmsioa ior the Bliad
~aod om8e
Aumun, SaKas




                         out   in   the appropriation
                                        to   matidy
                                      rtkfamnoe to
                                        the national

              Ihate Bill lo. 832, Chapter loo, 48th Legislature,
Beylu      sesmloa -- the General Appropriation6 Aat ?or the
BxooutlTe an4 A4nlnistr8tiTe     4apartBlQt~ - Ilam 1 to wa,
inolulire,     rith rupeot to purpose is as tollew8c
IlonorablaLa Alaup - page ¶




                                                                   Baginning                -w
                                                                   8aptwar  1,              August   31,
                 uc-1Yrms                                              1942                      IQ46
81.     Esteoutire 2eoratary-Direator                              Q 2,400.00           t
 2.     Secretary to Baautira
            8aorat~~-Dlroator.,.,....                                  1#so0.oo
     strtiatioian-bookkaepar.....                                      1,6M .oo
 1”: Cl18 and Rboox’d Clark..,....                                     l,!MfJ.OO
 6.     Plaobmbnt              Agtult    ... ....... ...               1,800.oo
 6.     Plooamnt               As-t......,,...,.                       a ,100 .OO
 7.     suparTiaor
                 Of Induatrtba              and
       fioms taachara and Intamiaer                                    1 #a00 .oo
  8. &ve Yed.iorl aooial uorktr ...                                    1,800 .OO
  0. tighthourbsuparriaor .......                                      1.800.00
     x&hthbuab Bup*niaor            .......                            I #200.oo
ii:  Lig4thouaa 8upeiaor .......                                       ; I=& .g
110. Ligbthouae Guparriaor .......
18.  Lighthouse Bupemiaor .......                                      1:200:00
Ma, Lighthouat Guperviaor           .......                            s,aoo.oo
13.  Uome  reacher ................                                    1 #izOO.oo
     Uoum Teichar................                                      1 400 .oo
2    Some Teaohar                   ................                   1,200.00
l8.     Iio me   tea c h e r        ................                   1 ,a00.oo
1 08.   ilo mb   Tea c h a r        ................                   1.800.00
1 7.    Ya ms    Tea c h a r ,.         ..............                 1#200.00
17a. Home Taaohar ................                                     1,200.00@

                 The Goastitutlon                       (Artlole   7111,   Sea.   a) dcolareaa
              “go monq shall be dram from the bvmmry
        but in pureuaDoe of rpecltio appropriation8
        ma de b y        la T) l l l               .’


          Ibis requires   ape~iSi~ne88   aa t0 purpose, and like-
rice a8 to amount.   the  itema  above  quoted are apeaiflo,  rith-
in the oonteaplatian   of the Cooatitutloa.
             ft la implicit   in this language alao, that an appro-
priation    of public Ponq So r l l  peoi?io purpora may not be
U44A -- dram      troanthe treaoury -- for any purpeae other than
that   apaoifmd * In other rordr, a apecifia     appropriation  tor
one purpose is the vet-7 opposite     of an appropriation   tar
another purpoa~~
                                                             ‘.

                                                                  71


nonorabla


           #'row those Oonaidoratiooa  it follors   as oi
oouraa that hour que8tioa aboulU be anaware in the
negative,  and is aocordingly   80 mmmred.      Tbia la in
looord with the dwiaiona     ai this State and the opin-
ions of this Depurtraent.